Citation Nr: 1621021	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-05 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbosacral strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected low back disability. 

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back disability. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1980 to June 1984. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By the March 2011 rating action, the RO continued a 10 percent disability rating assigned to the service-connected low back disability, and denied service connection for right and left knee disabilities, to include as secondary to the service-connected low back disability.  By a December 2011 rating action, the RO, in part, denied service connection for a cervical spine disability, to include as secondary to the service-connected low back disability. The RO accepted the Veteran's Agent's March 2012 letter to VA as his Substantive Appeal on the above-cited issues in lieu of VA Form 9.  Thus, the Board finds that these matters are ripe for appellate consideration. 

Finally, the evidence of record reflects that the Veteran has maintained that his "conditions," such as his service-connected low back disability, have limited his ability to maintain substantially gainful employment.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July 2011).  The record also includes a December 2012 letter from the Social Security Administration (SSA) to the Veteran informing him that that agency had found him disabled as of November 17, 2008.  (See December 2012 letter from SSA to the Veteran).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim for his service-connected low back disability pursuant to Rice.

In September 2014, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability; entitlement to service connection for a left knee disability, to include as secondary to the service-connected low back disability; entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back disability; and, entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Even in considering his complaints of pain, pain on motion, and functional loss,  the Veteran's lumbosacral strain has demonstrated limitation of forward flexion of the thoracolumbar spine, at most, to 70 degrees and combined range of thoracolumbar spine motion limited, at most, to 205 degrees; and, there is no evidence of an abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, intervertebral disc syndrome with incapacitating episodes, radiculopathy of the lower extremities, or other evidence of neurological abnormalities.




CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See February 2011 correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has met the duty to assist the Veteran in the development of the above-cited increased evaluation claim decided herein.  The Veteran's post-service private and VA treatment records, SSA records, and his statements are of record.  VA spine examinations were obtained in February 2011 and December 2011 and July 2015 to determine the nature and extent of the Veteran's low back disability.  The findings contained in these examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the VA examiners interviewed the Veteran and prepared written reports that discussed the nature and severity of the Veteran's lumbosacral strain.  Accordingly, the above-cited VA examinations are sufficient so as to facilitate an informed assessment of the Veteran's lumbar strain throughout the appeal period, and there is no duty to obtain additional VA examinations with respect to the increased rating claim adjudicated herein.  See 38 C.F.R. §§ 3.327, 4.2 (2015).  Thus, in view of the foregoing, the Board finds that there has been substantial compliance with its September 2014 remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Thus, the Board finds that VA has fully satisfied the duties to notify and assist with respect to the increased rating claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to the issue adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim adjudicated herein.

II. Legal Analysis

Increased Rating-General Criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim adjudicated herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id.   

Orthopedic Disabilities-Rating Criteria

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's lumbar spine disability is currently rated as 10 percent disabling under Diagnostic Code 5237 for degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243. Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected lumbar spine disability is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months. Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) (2015).

Analysis

Here, throughout the appeal period, forward flexion of the Veteran's lumbar spine was limited, at most, to 70 degrees (July 2015 VA spine examination report) and combined range of motion of the thoracolumbar spine was limited, at most, to 205 degrees.  Id.  The July 2015 examination report, as well as February 2011 and December 2011 VA orthopedic and spine examination reports, respectively, disclose that the Veteran had a normal gait and no evidence of any abnormal spinal contour.  Id. 

In addition, aside from complaints of back pain during the above-cited VA examinations, as well as in VA treatment reports, the July 2015 VA examiner specifically indicated that the Veteran did not have any incapacitating episodes as a result of his low back disability.  Id.  Thus, the Board finds that a disability rating in excess of 10 percent for the low back disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  During the above-cited VA examinations, the examiners specifically indicated that the Veteran did not have any neurological abnormalities, such as radiculopathy, urinary incontinence and urgency.  In addition, sensory and motor examinations of the lower extremities were 2/2 and 5/5, respectively.  In view of the foregoing, the Board finds that there is no evidence of any neurological abnormalities such as to warrant separate ratings pertinent to neurological disorders at any point during the appeal period.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the prescribed period.  As noted above, during the above-cited VA examinations, as well as in VA treatment reports, the Veteran complained of low back pain.  During the July 2015 VA examination, the Veteran described having a sharp and throbbing back pain that rated a five (5) out of 10, with 10 being the highest degree of severity, that occasionally radiated into his hips and increased with lifting, bending, prolonged walking, or stooping.  The Veteran related that his low back pain was relieved when he sat, changed positions, or laid down.  He reported that he took the medication, Naproxen, on a daily basis with minimal benefit.  These complaints were considered in assigning the 10 percent rating.  

The General Rating Formula specifically provides that the ratings thereunder are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The July 2015 VA examination reported midpain on palpation of the midline lumbar region.  In addition, all of the above-cited VA examination reports, revealed no change in range of thoracolumbar spine motion upon repeated and resisted testing of the joint with three (3) repetitions.  The February 2011 and December 2011 VA examiners concluded that the Veteran did not experience any functional loss as a result of his low back disability.     

Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the preponderance of the evidence of record is against an increased, 20 percent, or higher evaluation, for the service-connected low back disability.  DeLuca, supra.  The Board acknowledges the July 2015 VA examiner's opinion that because of his low back pain, the Veteran was limited in lifting or carrying loads, repetitive bending, and prolonged walking or standing due to back pain.  Yet, this examination, as well as a December 2011 VA examiner, concluded that the Veteran was able to perform sedentary work and occasional light physical labor with breaks as needed (July 2015).  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Despite his complaints of low back pain throughout the appeal period, forward flexion of the thoracolumbar spine was limited, at most, to 70 degrees.  The Board notes that at the close of the July 2015 VA examination, the VA examiner indicated that he was unable to provide an opinion as to the functional limitation of the lumbar spine from fatigability, incoordination, pain, and weakness because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The July 2015 VA examiner clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during flare-ups or on extended use.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the preponderance of the evidence of record is against an increased 20 percent or higher evaluation for the service-connected low back disability any time during the appeal period.

III. Extraschedular Consideration

In evaluating the Veteran's claim for an increased rating for the service-connected low back disability, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

 With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the Veteran's low back disability, as discussed in the Board's analysis above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required any hospitalizations for his low back disability.  There is no persuasive evidence in the record to indicate that the service-connected low back disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  As noted above, the evidence shows that VA examiners have determined that despite his low back pain, the Veteran is able to work sedentary jobs or ones that require light physical labor with breaks as needed.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 (2015) specifically sets out that "[g]generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected low back disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1)  is not warranted in this case.

The Board also acknowledges that the Veteran is service connected for essential tinnitus and left ear hearing loss.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the United States Court of Appeals for the (Federal Circuit ) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

The Court recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. McDonald, at 1366. 

In Johnson, the appellant was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of his rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development. There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  This case is similar to Johnson in that there that there has been no allegation or evidence that the combined effects of the Veteran's other service-connected disabilities (i.e., left ear hearing loss and tinnitus) were manifested by symptoms not contemplated by the rating criteria.


ORDER

An increased rating in excess of 10 percent for lumbosacral strain is denied. 


REMAND

The Veteran seeks service connection for right and left knee and cervical spine disabilities, each to include as secondary to his service-connected low back disability.  

As to the secondary service connection component of each claim, February 2011 and December 2011 VA examiners collectively opined that they were not caused by or related to his service-connected low back disability.  Regarding the Veteran's knees, the February 2011 VA examiner reasoned that there was no plausible medical rationale for a causal relationship between the left and right knee conditions and lumbosacral condition, and that there was no medical documentation to support any causal relationship between knee problems and low back symptoms.  (See February 2011 VA orthopedic examination report at page (pg.) 23)).  Concerning the Veteran's cervical spine, diagnosed as degenerative changes of the cervical spine, the December 2011 VA examiner opined that they were not caused by or secondary to the Veteran's chronic intermittent strain, lumbosacral spine.  The December 2011 VA examiner reasoned that the Veteran's minimal degenerative changes of the cervical spine were consistent with expected normal age-related changes, and the Veteran's habitus, including his morbid obesity.  (See December 2011 VA spine examination report at pg. 35). 

A medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  A VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation.  Id.  In this regard, neither the February 2011 nor the December 2011 VA examiner provided an opinion as to whether the Veteran's right and left knee and cervical spine disabilities had been aggravated (italics added for emphasis) by the service-connected lumbar spine disability.  

In view of the foregoing, the Board finds that a remand is necessary to have the February 2011 and December 2011 VA examiners provide addendum opinions that address the aggravation component of the claims for service connection for right and left knee and cervical spine disabilities and to have them provide supporting rationale for their respective opinions.

As to the claim for a TDIU, a decision is deferred pending the completion of development and final adjudication of the above-referenced service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum opinions from the VA examiners who performed the February 2011 Orthopedic and December 2011 Spine examinations, or other appropriate qualified clinicians if either one of these examiners is not available, regarding the Veteran's claims for service connection for right and left knee and cervical spine disabilities, each to include as secondary to the service-connected low back disability. 

The February and December 2011 VA examiners, or other appropriate qualified clinician(s), are requested to provide opinions in response to the following question as it relates to their specific disability:  Is it at least as likely as not (50 percent probability or more) that any right and/or left knee disability(ies) and cervical spine disability were aggravated (permanently worsened) by the service-connected lumbar spine disability.
 
2.  Readjudicate the claims of entitlement to service connection for right and left knee and cervical spine disabilities, each to include as secondary to service-connected low back disability and entitlement to TDIU.

If any benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


